Citation Nr: 0737340	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for recurrent actinic 
keratoses and basal cell carcinomas, to include as a result 
of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
RO in Pittsburgh, Pennsylvania, which, in pertinent part, 
denied service connection for recurrent actinic keratoses and 
basal cell carcinomas.  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative's Informal Hearing Presentation, has 
waived RO consideration of that evidence.  The Board may 
consider the appeal.  38 C.F.R. § 20.1304.

The Board remanded this case in June 2004.  It returns now 
for appellate consideration.


FINDING OF FACT

The veteran's recurrent actinic keratoses and basal cell 
carcinomas are as likely as not the result of an inservice 
event, injury or disease, to include as due to exposure to 
herbicides.


CONCLUSION OF LAW

The veteran's recurrent actinic keratoses and basal cell 
carcinomas were incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The claim for service connection for recurrent actinic 
keratoses and basal cell carcinomas has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Service Connection

The veteran contends that he suffers from recurrent actinic 
keratoses and basal cell skin carcinomas as a result of 
herbicide exposure while serving in Vietnam.  The Board also 
notes that the veteran suffers from squamous cell skin 
carcinomas.  For the purposes of this decision, the type of 
skin cancer is not relevant, as discussed below.  For the 
reasons that follow, the Board concludes that service 
connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307.  Particular diseases are deemed associated 
with herbicide exposure, under VA law, and shall be service- 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) are met, and they become manifest to a 
degree of 10 percent or more, even though there is no record 
of such disease during service. 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309.  The veteran's DD 214 indicates that he had one year 
and four months service with the 1st Co. Military Police of 
the 1st Infantry Division in Vietnam.  There is no evidence 
to show that he was not exposed to herbicides.  He is, 
therefore, presumed to have been exposed to herbicides while 
in Vietnam.  

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for several diseases, 
including skin cancers.  See Fed. Reg., 72 FR 32395, 32397-
32398 (June 12, 2007).  Accordingly, skin cancers, both basal 
cell and squamous cell carcinomas, have not been added to the 
list of diseases associated with herbicide exposure.  See 
38 C.F.R. § 3.309.  Based on the law, the veteran cannot 
benefit from the presumption.  Id.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving herbicide exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has reviewed the file and the medical opinions in 
favor of the connection between the veteran's herbicide 
exposure and skin cancer.  In June 2002, a Dr. Benjamin 
submitted a letter on behalf of the veteran indicating that 
"It is possible, as likely as not, that [][Agent Orange] 
exposure is directly linked to his current skin problems."  
The Board notes that the opinion was conclusory in nature, 
stating that the relationship was as likely as not, without a 
rationale or basis for the opinions.  The Board remanded for 
clarification and an explanation.  The examiner at a July 
2004 VA examination similarly concluded that the veteran's 
skin problems were related to Agent Orange exposure, 
following a review of the claims file.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board notes 
that this case consists, essentially, of a conflict between 
medical doctors stating that herbicide exposure would as 
likely as not result in skin cancers and the Secretary's 
determination that insufficient evidence has been gathered to 
make that association.  

The Secretary's findings are based on a procedure outlined in 
law.  38 U.S.C. §§ 1116(b) and (c), provides that whenever 
the Secretary determines, based on sound medical and 
scientific evidence, that a positive association (i.e., the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association) 
exists between exposure of humans to an herbicide agent 
(i.e., a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam Era) and a disease, the 
Secretary will publish regulations establishing presumptive 
service connection for that disease.  If the Secretary 
determines that a presumption of service connection is not 
warranted, he is to publish a notice of that determination, 
including an explanation of the scientific basis for that 
determination.  Id.  The Secretary's determination must be 
based on consideration of the National Academy of Sciences 
(NAS) reports and all other sound medical and scientific 
information and analysis available to the Secretary.  Id.  
The NAS published "Veterans and Agent Orange: Health Effects 
of Herbicides Used in Vietnam," (VAO) on July 27, 1993.  The 
NAS issued Updates to the VAO in 1996, 1998, 2000, 2002, 2004 
and 2006.  NAS noted in VAO and subsequent reports that there 
was inadequate or insufficient information to determine 
whether an association exists between exposure to herbicides 
and skin cancer.  Taking account of the available evidence 
and NAS' analysis, the Secretary has found that the credible 
evidence against an association between herbicide exposure 
and skin cancer outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  See Fed. Reg., 72 FR 32395, 
supra.  

In this case, the Board finds that the evidence regarding the 
veteran's claim is at least in equipoise.  The Board notes 
that the Secretary's findings are based on review of all the 
current medical and scientific literature regarding the 
effects of herbicide exposure and the incidence of skin 
cancer, with the end view of creating a basis on which to 
establish additional presumptions of service connection.  
This standard is distinctly different from equipoise, the 
standard which is applied in the cases of individual veterans 
applying for benefits.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The Board notes that the rule of Combee, supra, 
is designed to allow a veteran to establish service 
connection in spite of the presence, or absence, of 
presumptive conditions.  If the Board were to apply the 
Secretary's findings in this case, the rule of Combee would 
be effectively thwarted because the absence of a presumption 
would preclude service connection on a direct basis.  

The Board is aware that the state of medical knowledge 
changes, and that support for a relationship between 
herbicide exposure and skin cancers has been investigated 
extensively and that reasonable minds can disagree on the 
same subject.  The Board is left with opinions stating that a 
relationship is at least as likely as not possible, and the 
Secretary's findings, pertinent not to individual claims, but 
to the further development of the law.  The Board finds that 
the Secretary's findings do not outweigh the June 2002 and 
July 2004 opinions relating the veteran's recurrent actinic 
keratoses and basal cell carcinomas to inservice herbicide 
exposure.

The veteran clearly has a current, ongoing recurrent actinic 
keratoses and basal cell carcinomas.  The evidence shows that 
there is a causative relationship between recurrent actinic 
keratoses and basal cell carcinomas and herbicide exposure 
during service.  There is no other evidence discounting 
incurrence, and no evidence to rebut the presumption of 
herbicide exposure while in Vietnam.  Resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's recurrent actinic keratoses and basal cell 
carcinomas were incurred in service.  Service connection is 
warranted.  See Hickman, supra.  


ORDER

Entitlement to service connection for recurrent actinic 
keratoses and basal cell carcinomas is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


